Exhibit 10.2
AMENDMENT NUMBER ONE
TO THE
BRIGHTHOUSE SERVICES, LLC
TEMPORARY INCENTIVE DEFERRED COMPENSATION PLAN
(Restated as of March 13, 2018)
------------------
WHEREAS, the final payment under the Brighthouse Services, LLC Temporary
Incentive Deferred Compensation Plan (the “Plan”) was made on June 26, 2020 and
no other payments from the Plan are or will be due and owing; and


WHEREAS, Brighthouse Services, LLC desires to officially terminate the Plan; and


WHEREAS, the Plan Administrator of the Plan is authorized to terminate the Plan
pursuant to Section 21 of the Plan.


NOW, THEREFORE, the Plan is hereby amended and terminated, effective as of the
date this amendment is executed as set forth below, as follows:


Section 17 of the Plan is hereby amended by adding the following new paragraph
at the end thereof to read as follows:


“Notwithstanding any other provision of the Plan to the contrary, the Plan is
terminated as of 11:59PM on July 1, 2020.”


IN WITNESS WHEREOF, this amendment has been executed by the Plan Administrator
of the Plan, on this 1st day of July 2020.




PLAN ADMINISTRATOR





/s/ Micah DowlingMicah Dowling




Witness:/s/ Elyse Milito



1